Per Curiam.
This suit was brought by the plaintiff to recover compensation for injuries received by him through being knocked down by an automobile of the defendants while he was unloading mail from a trolley car. The trial of the cause resulted in an award to him by the jury of $400, and his claim is that the verdict was grossly inadequate.
Our examination of the medical testimony, as well as that of the plaintiff himself, satisfies us that his injuries were very slight. Apparently all that happened to him was a blow on the knee, which caused no fracture, but merely a eontu*1010sion, or bruise, and a slight strain. His physician’s bill was $29, and the jury was justified in finding from the testimony that the plaintiff had entirely recovered from the injury within two months after the occurrence of the accident. In view of these facts, although the award of the jury is small, we cannot see that it is so grossly inadequate as to justify us in setting it aside.
The rule to show cause will be discharged.